 

Case 20-12919-EPK Doc 39 Filed 05/11/20 Page1of4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

C] Original Plan
[a] 3rd Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
L Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: James E. Dry JOINT DEBTOR: CASE NO.: 20-12919-EPK
SS#: xxx-xx- 9204 SS#: XXX-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a (a Included g Not included
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [Included [lM] Not included
out in Section III

Nonstandard provisions, set out in Section VIII [m] Included [] Not included

 

I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $845.28 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [-] NONE [] PRO BONO
Total Fees: $6150.00 Total Paid: $1500.00 Balance Due: $4650.00
Payable $96.00 /month (Months 1 to _S_)
Payable $75.82 /month (Months 6 to 60 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Attorney Fee: $4,500.00; Cost: $150.00; $500 MTV;$500 MTV; $500 pay interest to IRS

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Il. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [[] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

1. Creditor: Suncoast Credit Union

Address: P.O.Box 11904 Arrearage/ Payoff on Petition Date 21,672.00 (2% interest Total $ 22,791.60)
Tampa, FL 33680 Regular Payment (Maintain) $379.86 /month(Months 1 to 60 )

Last 4 Digits of
Account No.: 0100

Other:

 

 

 

 

LF-31 (rev. 10/3/17) Page | of 4
Case 20-12919-EPK Doc 39 Filed 05/11/20 Page 2of4

Debtor(s): James E. Dry,

Case number: 20-12919-EPK.

 

 

(@] Personal Property/Vehicle

 

Description of Collateral: 2013 Ford F150 XLT Vin: [FTFWIETODFC62458

[_| Real Property Check one below for Real Property:

[Principal Residence [_]Escrow is included in the regular payments

[Other Real Property [|The debtor(s) will pay [[]taxes [_Jinsurance directly
Address of Collateral:

 

 

B. VALUATION OF COLLATERAL: [7] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

YOU PURSUANT TO BR 7004 AND LR 3015-3.
1, REAL PROPERTY: [@} NONE

2. VEHICLES(S): [mf] NONE

3. PERSONAL PROPERTY: [_] NONE

 

1. Creditor; Badcock & More Value of Collateral:

Mulberry, FL 33860

Description of Collateral:
Queen-Size Bed Set; Chest, Nightstand
and Mirror,60" Television

 

Check one below:

Claim incurred less than one year pre-
[w etition

Claim incurred | year or more pre-
Cetition

Address; P.O. Box 724 Amount of Creditor's Lien:

Last 4 Digits of Account No.: 4766 Interest Rate: 0.00%

$1,500.00

$2,547.44

Payment
Total paid in plan: $1,500.00

$25.00 /month(Months 1 to 60)

 

2. Creditor: John Deere Financial Value of Collateral:

Chicago. IL 60673

 

Description of Collateral:
2014 John Deere 8251 XUV
Serial #1M0825GSCFM 100543

 

Check one below:

Claim incurred less than one year pre-
retition

Claim incurred | year or more pre-
[a etition

 

 

Address: 23176 Network Place Amount of Creditor's Lien:

Last 4 Digits of Account No.: 2980 Interest Rate: 2.00%

$3,754.97

__ $3,754.97 __

 

Payment
Total paid in plan: $3,949.20

$65.82 /month(Months _| to 60)

 

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
{m] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.

[] NONE
LF-31 (rev. 10/3/17) Page 2 of 4

 

 
IV.

VI.

VII.

Vil.

Case 20-12919-EPK Doc 39 Filed 05/11/20 Page3of4

Debtor(s): James E. Dry, Case number: 20-12919-EPK
{m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
21st Mortgage Corporation 2268 2016 Fleetwood Westfield Classic
1. Attn: Bankruptcy VIN#HFLE260GA1561985A
PO Box 477
Knoxville, TN 37901
S&G Enterprises, LLC 8683 10x16 Utility Shed

2. P.O.Box 1107
Paris, TN 38242

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [i] NONE
B. INTERNAL REVENUE SERVICE: [_] NONE

 

 

Total Due: $10,691.62 Total Payment $12,105.60
Payable: $201.76 /month(Months 1 to 60 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [if] NONE

D. OTHER: [H] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $20.18 /month (Months 6 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [7] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: _ [li] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[a] NONE
INCOME TAX RETURNS AND REFUNDS: [[] NONE
[m] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.

NON-STANDARD PLAN PROVISIONS [(} NONE

{fm} Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
Debtor will pay the IRS priority claim, including 5% interest. A separate motion will be filed to obtain an order allowing
payment of interest to the IRS on it's priority claim.

[-] Mortgage Modification Mediation

LF-31 (rev. 10/3/17) Page 3 of 4
Case 20-12919-EPK Doc 39 Filed 05/11/20 Page4of4
Case number: 20-12919-EPK

Debtor(s): James E. Dry,

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the foregoing chapter !3 plan is true and correct under penalty of perjury.

Joint Debtor

 

/s/ James E Dry Debtor 5/8/2020
James E. Dry Date Date
Date

 

Attorney with permission to sign on

Debtor(s)' behalf
By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan

contains no nonstandard provisions other than those set out in paragraph VIII.

Page 4 of 4

LF-31 (rev. 10/3/17)
